Opirior of the Court or Beheariro, Watermar, J. In a petition for rehearing, filed in this case, attention is called to the fact that appellee having addressed a proposal to do the work for which this suit is brought to. “ Metro-pole Building and Turkish Bath Co., 2301 Michigan avenue, City,” the acceptance of this proposal was as follows : Accepted, subject to my approval. Gso. S. Miller, Pres’t., Metropole Building & Turkish Bath Co.” This, it is urged, was not an acceptance, and did not make a contract by the company. We regard this instrument as showing a contract by appellant. New Market Savings Bank v. Gillett, 100 Ill. 260; Scanlan v. Keith, 102 Ill. 634; Mechera, on Agency, Sec. 436; Cook on Stock and Stockholders, Secs. 723 and 724. The contention that Miller did not sign for appellant, hut added to his name the words “ Prest., Metropole Building and Turkish Bath Co.,” as a mere description of himself, is to suppose him to have acted, not only most absurdly, but in such a manner as that no contract at all was made, which is opposed to all the evidence. A proposal to appellant would not become a contract by an acceptance by Miller personally, or an acceptance by any one, save the corporation to which it was addressed. Whether as between appellant and its lessee, appellant was bound to put in or pay for the ventilator, is a question which has never been presented to this court. We think that the evidence sustains the conclusion of the Superior Court that Miller did not exceed the authority which he apparently had to accept for appellant the proposal made to it by appellee. The petition for a rehearing is denied.